                          So Ordered.

      Dated: April 13th, 2021
                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8
                  9                           UNITED STATES BANKRUPTCY COURT
                 10
                                              EASTERN DISTRICT OF WASHINGTON

                 11       In re:
                 12
                                                                                Jointly Administered Under:
                          ASTRIA HEALTH, et al.,
                                                                                Lead Case No. 19-01189-WLH11
                                                            Debtors. 1
                 13                                                             Chapter 11
                 14
                          ASTRIA HEALTH, et al.,                                Adversary No. 21-80005
                 15
                                                           Plaintiffs,2
                                                                                ORDER GRANTING
                 16                               vs.
                                                                                EX PARTE MOTION TO SEAL
                 17       CERNER CORPORATION AND                                EXHIBITS TO COMPLAINT
                 18       CERNER REVWORKS, LLC,
                 19                                        Defendants.

                 20
                                   1
                 21               The Debtors, along with their case numbers, are as follows: Astria Health (19-01189-11),
                         Glacier Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings, LLC (19-01194-11), Oxbow
                 22      Summit, LLC (19-01195-11), SHC Holdco, LLC (19-01196-11), SHC Medical Center - Toppenish
                         (19-01190-11), SHC Medical Center - Yakima (19-01192-11), Sunnyside Community Hospital
                 23      Association (19-01191-11), Sunnyside Community Hospital Home Medical Supply, LLC (19-
                         01197-11), Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
                 24
                         01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA Home Health,
                 25      LLC (19-01200-11).
                                   2
                              The Plaintiffs are as follows: Astria Health, SHC Holdco, LLC, SHC Medical Center –
                 26
                    Toppenish, SHC Medical Center – Yakima, and Sunnyside Community Hospital Association,
                 27 (collectively “Astria” or the “Plaintiff”).
                                                                                QUINN EMANUEL URQUHART                BUSH KORNFELD LLP
                 28                                                                  & SULLIVAN, LLP                      LAW OFFICES
                         ORDER GRANTING MOTION TO FILE                            111 Huntington Ave Suite 520
                                                                                        Boston, MA 02199
                                                                                                                      601 Union Street, Suite 5000
                                                                                                                    Seattle, Washington 98101-2373
ec25g701p9.ruo           UNDER SEAL                                       -1-    T 617.712.7100 / F 617.712.7200    T 206 292 2110 / F 206 292 2104
10591-00001/12613804.1
                  21-80005-WLH           Doc 19     Filed 04/13/21   Entered 04/13/21 14:49:04                     Pg 1 of 2
                  1            This court, upon the Ex Parte Motion to Seal Exhibits to Complaint (the
                  2 “Motion”), pursuant to 11 U.S.C. §§ 105(a) and 107, Rule 9018 of the Federal Rules

                  3 of Bankruptcy Procedure, and Rule 9018-1 of the Local Bankruptcy Rules of the

                  4 United States Bankruptcy Court for the Eastern District of Washington, finding that

                  5 the relief sought by the Motion is proper, authorized by law and is otherwise equitable

                  6 and warranted; it further appearing that the court has jurisdiction over this matter; and

                  7 it further appearing that notice of the Motion is sufficient under the circumstances,

                  8 and that no other or further notice need be provided; and it further appearing that the
                  9 relief requested in the Motion is in the best interests of the Debtors, their estates and

                 10 their creditors; and after due deliberation and sufficient cause appearing therefor, it is

                 11 hereby:

                 12            ORDERED, that the Motion [ECF No. 6] is granted in its entirety;
                 13            ORDERED, that the Exhibits and their contents [ECF Nos. 11, 12] shall be
                 14 kept and remain under seal unless otherwise ordered by this court;

                 15            ORDERED, that a copy of this order shall be served on all parties who have
                 16 requested service through the court’s ECF noticing system with regard to the

                 17 Chapter 11 Cases.

                 18
                                                                ///End of Order///

                 19 PRESENTED BY:

                 20
                         /s/ James L. Day
                 21 JAMES L. DAY (WSBA #20474)

                 22 THOMAS A. BUFORD (WSBA #52969)
                         ANTHONY A. BONGIORNO (admitted Pro Hac Vice)
                 23 ERIC D. WOLKOFF (admitted Pro Hac Vice)

                 24 SUSHEEL KIRPALANI (admitted Pro Hac Vice)

                 25 Attorneys for Plaintiffs Astria Health, et al.

                 26
                         * Changes made by court
                 27
                                                                           QUINN EMANUEL URQUHART                   BUSH KORNFELD LLP
                                                                                & SULLIVAN, LLP                         LAW OFFICES
                 28
                         ORDER GRANTING MOTION TO FILE                       111 Huntington Ave Suite 520
                                                                                  Boston, MA 02199
                                                                                                                    601 Union Street, Suite 5000
                                                                                                                  Seattle, Washington 98101-2373
                         UNDER SEAL                                  -2-       T 617.712.7100 / F 617.712.7200     T 206 292 2110 / F 206 292 2104
ec25g701p9.ruo
10591-00001/12613804.1
                  21-80005-WLH        Doc 19   Filed 04/13/21     Entered 04/13/21 14:49:04                      Pg 2 of 2
